Motion to extend time denied and appeal dismissed. Memorandum: This motion was returnable on September 13, 1960, and was adjourned at the request of appellant’s counsel to September 20, 1960. The requested relief is to modify a conditional order of this court made on July 1, 1960, dismissing the appeal unless records and appellant’s brief were filed and served on or before August 10, 1960. On this application appellant seeks modification of the conditional order to grant leave to file and serve records and briefs on or before September 15, 1960. That date has passed and nothing has been filed. The appeal should be dismissed.